UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6270


RYAN O’NEAL DAVIS,

                Petitioner - Appellant,

          v.

RANDALL C. MATHENA, Chief Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cv-00501-AWA-FBS)


Submitted:   May 31, 2012                  Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan O’Neal Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ryan O’Neal Davis seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition

without       prejudice      based     on    Davis’     failure         to    provide    the

required copies of his petition.                     The order is not appealable

unless    a    circuit       justice    or    judge     issues      a     certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this        standard       by     demonstrating         that

reasonable       jurists       would    find        that    the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the     prisoner       must

demonstrate      both     that    the       dispositive         procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                           We also deny Davis’

motion    to    appoint      counsel.         We    dispense       with      oral   argument

                                              2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                       DISMISSED




                               3